Whitlock, J.
The rent shall continue; for a lease for years is a contract; and the law favours a recompense in every contract; it is natural equity and de jure communi; therefore without consideration by feoffment the land only passes to the use of the feoffor. Thus, when a man makes a lease for years, without reservation, still the law reserves his attendance; it requires a quid pro quo. Dyer 45. 5 rep. Mallorie’s case. Conformity is to be observed in constructions. 10 Rep. Dr. Leyfield’s case: Words shall be taken largely in a reservation. In this case the reservation is rendering rent annually during the term; it is plain that the contract is that the rent shall continue during the term; and the intention was not that it should continue only for life. But if the reservation had been to the lessor only, it would be otherwise. Here it is reserved to the lessor and his assigns. 14 H. 6. 26. is an express authority that the heir shall have the rent.